DETAILED ACTION
This action is in response to the amendment 12/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification were received on 12/13/2021. The specifications are acceptable.

Allowable Subject Matter
Claims 2 – 11 and 13 – 17 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the temperature comparison part transmits a signal which increases the third electrode voltage to the third electrode voltage control part when an operation temperature of the switching element is lower than the average operation temperature, and transmits a signal which decreases the third electrode voltage to the third electrode voltage control part when the operation temperature of the switching element is higher than the average operation temperature”. 
		The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the temperature comparison part transmits a signal which increases the third electrode voltage to the third electrode voltage control part by an increment which corresponds to a temperature difference between an operation temperature of the switching element 
	The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein each of the switching element control circuits includes: a memory part which stores information including an initial threshold voltage of the switching element and an initial temperature of the switching element when the initial threshold voltage is measured and information relating to a temperature characteristic of a threshold voltage of the switching element; and a threshold voltage calculation part which calculates a threshold voltage during operation of the switching element based on information including the operation temperature of the switching element which is detected by the temperature detection part, an initial threshold voltage of the switching element, and an initial temperature of the switching element when the initial threshold voltage is measured, and information relating to a temperature characteristic of a threshold voltage of the switching element, wherein the third electrode voltage control part controls the third electrode voltage based on information including the threshold voltage during the operation which is calculated by the threshold voltage calculation part as the threshold voltage during the operation calculated based on the operation temperature”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2016/0003754 discloses a power module including an A/D converter converts an output from a temperature sensor into a digital signal. A service life diagnostic unit diagnoses a service life of a power module based on a signal indicating a temperature outputted from the A/D converter. An output unit generates a signal representing a diagnostic result and outputs the generated signal from an output terminal to outside.
US Pub. No. 2012/0217795 discloses an inverter apparatus according to one embodiment includes switching elements and freewheel diodes which are connected to a direct-current power supply, a temperature detector provided near at least one of the switching elements, and a temperature estimation unit. The temperature estimation unit estimates temperatures of switching elements not provided with the temperature detector, based on an estimated-temperature increase value calculated by a loss model of the switching elements and freewheel diode and others, and a temperature of the switching element detected by the temperature detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838